Citation Nr: 0406850	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  90-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
right hip and right leg conditions.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In an October 1999 decision, the Board denied service 
connection for a right leg disability and a right hip 
disability, determining that the veteran had not submitted 
well-grounded claims for service connection.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2000, the 
Secretary of VA and the veteran (the parties) filed a joint 
motion to vacate the Board decision and remand it, asserting 
that the veteran had submitted well-grounded claims for 
service connection for right leg and right hip disabilities 
and that the issues should be readjudicated on the merits.  
The parties also stated that further development appeared 
necessary.  Lastly, the parties stated that the veteran would 
be informed of his right to submit additional evidence and 
argument.  The Court granted the joint motion in September 
2000.

In compliance with the joint motion and the Court order, the 
Board remanded these claims for additional development and 
adjudicative action in July 2001.  In September 2002, the 
Board denied service connection for right leg and right hip 
disabilities.  The veteran again appealed the decision to the 
Court.  In April 2003, the parties filed a joint motion to 
vacate the September 2002 decision and remand the case, 
asserting that the Board had not provided an adequate 
discussion regarding the notice requirements of 38 U.S.C. 
§ 5103(a), as they pertain to the veteran's claims, as 
required by 38 U.S.C. § 7104(a)(d)(1).  The Court granted the 
joint motion that same month.  The case has been returned to 
the Board for further appellate review.

The parties noted that section 5103(a), title 38, U.S. Code, 
as amended by the Veterans Claims Assistance Act of 2000 
(VCAA), provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, the veteran has 
not been provided with the evidence necessary to substantiate 
his claims for entitlement to service connection for right 
leg and right hip disabilities and, in the same document, 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with this claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claims.  
Thus, the Board finds that the veteran must be provided with 
the above notice.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for service connection for right leg and 
right hip disabilities and informing him 
of which information and evidence he was 
to provide to VA and which information 
and evidence VA would attempt to obtain 
on his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  If additional evidence is received, 
the RO should then readjudicate the 
claims for service connection for right 
leg and right hip disabilities.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


